Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Donovan at [0034] describes the molecular weight of a polyimide whereas the claims require a certain molecular weight range of a polyetherimide. This argument is not convincing. Donovan discloses a composition with two polyimides, both of which may be a polyetherimide and (at least) one of which reads on the claimed polyetherimide. Donovan at [0034] states explicitly that both the “first and second polyimides” have molecular weight of 10000 to 80000, preferably. 
Applicant argues that Donovan extrudes their blends of polyimides at 300 to 430°C when the polyetherimide has molecular weights between 30,000 and 38,000. Whereas Applicant’s claimed polyimide blend is extruded at only 320°C, even though the polyetherimide has a molecular weight of 48,000. Applicant contends it is unexpected to have a lower processing temperature for a polyetherimide with a higher molecular weight. This argument is not convincing. Donovan states that the compositions “were prepared by melt mixing the components in a twin-screw extruder at temperatures of 300°C. to 430°C. with vacuum venting”. This appears to mean that at least one of the examples were melt mixed in the extruder at 300°C, lower than Applicant’s melt processing temperature. Donovan also states that the melt mixing may occur as low as 250°C [0058]. Donovan never states that the processing temperature needs to be higher than 320°C. So it is not clear that Applicant has shown unexpected results, because it is not clear that they are there. Applicant is welcome to recreate examples of Donovan to show that they melt at higher temperatures than the claimed composition, but the comparison to the prior art must be fair. See MPEP 716.02

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16782082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the same polyimide with the same properties [claim 1] in combination with a polyether imide in the same amounts [claim 2].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4 of copending Application No. 17035765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the same polyimide with the same glass transition temperature and loss temperature as the instant claims [claim 1] as well as an overlapping amount of polyimide to polyetherimide [claims 2 and 4]. The copending claims measure viscosity at half the solids content by weight [claim 1] but given that both solids contents are low (30wt% and 15wt%) the skilled artisan would not expect much variation between them. Furthermore, since the ranges of viscosities are somewhat large, they would be expected to be overlapping at the same solids content. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al (US 20080119616 A1) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A).
Donovan discloses a blend of a first polyimide and a second polyimide [abstract] wherein the second polyimide has a glass transition temperature of 150°C or more [0036] and the Example 1 includes 95 parts by weight polyetherimide 1 (PEI 1) as the first polyimide [Tables 1 and 2] and 5 parts by weight of a polyetherimide 2 (PEI 2) prepared from a bisphenol-A dianhydride (the first exemplified dianhydride in Applicant’s specification) and diamino diphenyl sulfone (the third exemplified diamine in Applicant’s specification) [Tables 1 and 2]. Donovan teaches that the first and second polyimides therein have a Mw of 5000 to 100,000 g/mol and preferably 10,000 to 80,000 g/mol [0034].
Donovan does not disclose the 10% thermogravimetric weight loss temperature. Fay discloses similar polyimides to the specification and to Donovan with aromatic diamines and aromatic tetracarboxylic dianhydrides [cols 3-4] and teaches that the 10wt% TGA loss temperature is between 407 and 525°C including temperatures within the claimed range. Fay teaches, therefore, that the typical 10wt% TGA loss temperature for aromatic polyimides is within the claimed range are expected from the regular practice of the art including Donovan.
Donovan does not disclose the claimed viscosity of 100 cP to 250 cP at solids content of 30wt% in solution with NMP. However, Hara discloses that Ultem resins have a viscosity of 300 cP in 20% by weight solution in NMP [Example 3] whereas the structure of Ultem is made from the first diamine monomer and tetracarboxyl dianhydride monomer of the instant specification [see US 5086125 A, col 11 lines 1-19] and are typical monomers used to make the first and second polyimides of Donovan [Table 1, PEI 1-3, 0032 of Donovan]  Furthermore, Yamashita teaches aromatic polyimides with similar structure to the claimed polyimides and those of Donovan [abstract] wherein at 1-50wt% in solution with general purpose solvent a polyimide has the viscosity of 10 to 100,000 cps [col 40 line 55 through col 41 line 3]. Yamashita and Hara teach therefore that the claimed solution viscosity is very close to common polyimide solvents of the same structure and are expected from the regular practice of polyimide polymer preparation including the polyimides of Donovan. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al (US 20080119616 A1) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A) and with further evidence provided by Croll et al (US 20060194070 A1).
Modified Donovan does not explicitly disclose the melt index (MI) of the claims of 7 to 15 g/10 min at 320°C. 
Croll discloses polyimides having the same structures of as the monomers in the instant specification and of Donovan [0009-0015]. Croll discloses that the Melt Index (MI) is typically 0.1 to about 10 g/min = 1 to 100 g/10min [0037] which encompasses the claimed range. Croll teaches therefore that the regular practice of preparing the polyimides according to Donovan will include MI of the instant claims. The ranges of the claims appear to be expected from the regular practice of Donovan and do not require special treatment to achieve. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 5157085 A) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A) in view of Donovan et al (US 20080119616 A1).
Ohta discloses a mixture of polyetherimide and polyimide [abstract] wherein the glass transition temperature of the polyimides range from 107 to 245°C [Table 1]. 
Ohta does not disclose the 10% thermogravimetric weight loss temperature, however Ohta does discloses that the polyimides are made from long chain carboxyl containing aromatic diamines and aromatic tetracarboxylic dianhydrides [abstract]. Fay discloses similar polyimides to the specification and to Ohta with long chain carboxyl containing aromatic diamines and aromatic tetracarboxylic dianhydrides [cols 3-4] and teaches that the 10wt% TGA loss temperature is between 407 and 525°C including temperatures within the claimed range. Fay teaches, therefore, that the typical 10wt% TGA loss temperature for aromatic polyimides is within the claimed range are expected from the regular practice of the art including Ohta.
Ohta does not disclose the claimed viscosity of 100 cP to 250 cP at solids content of 30wt% in solution with NMP. However, Hara discloses that Ultem resins have a viscosity of 300 cP in 20% by weight solution in NMP [Example 3] whereas the structure of Ultem is made from the first diamine monomer and tetracarboxyl dianhydride monomer of the instant specification [see US 5086125 A, col 11 lines 1-19]. Furthermore, Yamashita teaches aromatic polyimides with similar structure to the claimed polyimides [abstract] wherein at 1-50wt% in solution with general purpose solvent a polyimide has the viscosity of 10 to 100,000 cps [col 40 line 55 through col 41 line 3]. Yamashita and Hara teach therefore that the claimed solution viscosity is very close to common polyimide solvents of the same structure and are expected from the regular practice of polyimide polymer preparation including the polyimides of Ohta. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Ohta does not disclose the claimed molecular weight of the first polyetherimide. Ohta does disclose the polyimide blend is used for molding for insulative parts in electronic materials as well as other molded articles [col 1 line 10 et seq]. 
Donovan, discussed above, disclose similar blends of two polyimides and also uses them for moldings of articles such as insulative parts of electrical equipment [0060]. Donovan teaches that the first and second polyimides therein have a Mw of 5000 to 100,000 g/mol and preferably 10,000 to 80,000 g/mol [0034]. 
It would have been obvious to use the claimed range of polyetherimide molecular weight in the polyimides of Ohta because Donovan teaches similar polyetherimide blends used in the same art and teaches that an encompassing range is suitable and because it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 5157085 A) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A) and with further evidence provided by Croll et al (US 20060194070 A1) in view of Donovan et al (US 20080119616 A1).
Modified Ohta does not explicitly disclose the melt index (MI) of the claims of 7 to 15 g/10 min at 320°C. 
Croll discloses polyimides having the same structures of as the monomers in the instant specification and of Ohta [0009-0015]. Croll discloses that the Melt Index (MI) is typically 0.1 to about 10 g/min = 1 to 100 g/10min [0037] which encompasses the claimed range. Croll teaches therefore that the regular practice of preparing the polyimides according to Ohta will include MI of the instant claims. The ranges of the claims appear to be expected from the regular practice of Ohta and do not require special treatment to achieve. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 20130196104 A1) in view of Ohta et al (US 5157085 A) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A) and further in view of Donovan et al (US 20080119616 A1).
Matsumoto disclose thermoplastic resin compositions which comprise (a) 1 to 99wt% of polyphenylene sulfide and (b) 1 to 99wt% of a polyetherimide [abstract] wherein the composition is useful at high temperatures and for making molded articles [abstract, 0001]. 
Matsumoto does not disclose the second polyimide of the claims, and does not disclose the first polyetherimide (b) having the claimed properties of claim 5. 
Ohta, firstly, teaches improved molding polyimide resins wherein the polyimide is blended with a polyphenylene sulfide and/or a polyetherimide [abstract]. Ohta further teaches that the polyetherimide provides polyimide blends with remarkably low melt viscosity and mechanical strength at high temperatures [col 12 lines 44-54]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the polyetherimide of the claims in the composition of Matsumoto because Ohta teaches that the claimed polyetherimide and the polyphenylene sulfide of Matsumoto are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a polyetherimide in the composition of Matsumoto because Ohta teaches that the polyetherimide provides polyimide blends with remarkably low melt viscosity and mechanical strength at high temperatures.
	Ohta, additionally, teaches using the specific polyimides with the claimed Tg and other properties (see the rejection of claim 5 above, with evidence provided by Fay, Hara and Yamashita). Ohta teaches that the particular polyimide provides markedly improved molding ability in addition to excellent high temperature stability, chemical resistance and mechanical strength [abstract]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the polyimide of the claims as the polyetherimide of Matsuoto because Ohta teaches that the polyimide provides markedly improved molding ability in addition to excellent high temperature stability, chemical resistance and mechanical strength [abstract].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Modified Matsumoto does not disclose the claimed molecular weight of the first polyetherimide. Ohta does disclose the polyimide blend is used for molding for insulative parts in electronic materials as well as other molded articles [col 1 line 10 et seq]. 
Donovan, discussed above, disclose similar blends of two polyimides and also uses them for moldings of articles such as insulative parts of electrical equipment [0060]. Donovan teaches that the first and second polyimides therein have a Mw of 5000 to 100,000 g/mol and preferably 10,000 to 80,000 g/mol [0034]. 
It would have been obvious to use the claimed range of polyetherimide molecular weight in the polyimides of Modified Matsumoto because Donovan teaches similar polyetherimide blends used in the same art and teaches that an encompassing range is suitable and because it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766